DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10898170. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to microbiopsy needle tips with a tubular elongate structure having the same outer diameter parameters and inner diameter parameters, having at least three sharpened points and at least three points of attachment, a step-out, and being able to acquire biopsy specimens of specific dimensions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambelli (US 2010/0204611) in view of Shidham et al. (US 2005/0101879).
Regarding claim 11, Zambelli teaches a microbiopsy needle tip (Figure 1; Abstract), comprising: 
a tubular elongate structure having a proximal end and a distal end, said distal end having an outer diameter OD and defining an aperture having a circular cross section centered on a central axis of said tubular elongate structure, said aperture having an inner diameter ID1 at said distal end (Paragraphs 0048-0051; Figures 1-2; cannula 2 having tube 20 with channel and mouth 21; OD being φ1 and ID being φ2) and an inner diameter 1D2 at a distance in a proximal direction along said central axis, wherein said inner diameter 1D2 is larger than said inner diameter ID1 (Paragraphs 0050-0052; Figures 102; narrowing point 23; OD φ1 is equal to OD φ3 and ID φ2 is greater than ID φ4 creating collection chamber of channel 25 as shown);
said distal end having at least three sharpened points projecting axially therefrom and having at least three points of attachment to said tubular elongate structure, wherein at each of the at least three points of attachment two of said at least three sharpened points meet, said at least three sharpened points confined dimensionally within an annulus defined by said outer diameter OD and said inner diameter ID1, said at least three sharpened points defining cutting surfaces, said cutting surfaces joining at said at least three points of attachment to said tubular elongate structure, said tubular elongate structure having a distal collection portion with said inner diameter ID1 (Paragraphs 0050-0053; Figures 1-2; mouth 21 having edge 27 with tips 28; OD φ3, ID φ4 which is the same as ID φ2); 
said tubular elongate structure having a step-out, wherein said tubular elongate structure has said inner diameter 1D2 for a distance along said central axis in a proximal direction so as to define a proximal collection portion with said inner diameter 1D2 (Paragraphs 0050-0052; Figures 102; narrowing point 23; OD φ1 is equal to OD φ3 and ID φ2 is greater than ID φ4 creating collection chamber of channel 25 as shown);
said microbiopsy needle tip being capable of procuring a biopsy specimen of intact tissue having a diameter substantially equal to said inner diameter ID1 and retaining said biopsy specimen within said proximal collection portion for later recovery (Paragraphs 0071-0072 and 0077; Figures 1-2; sample is retained in channel 25 until removed), 
Zambelli is silent on wherein said distal collection portion is characterized by a length of less than 10 mm. Zambelli teaches changes/modifications can be made without departing from the scope of the invention (Paragraph 0081) and thus it would have been obvious to one of ordinary skill in the art to have modified Zambelli to include a distal collection portion length of less than 10mm since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 {Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 {1984).
Zambelli is silent on wherein said outer diameter OD is from an outer diameter of a 22 gauge needle to an outer diameter of a 27 gauge needle. Shidham wherein said outer diameter OD is from an outer diameter of a 22 gauge needle to an outer diameter of a 27 gauge needle (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Zambelli with Shidham because those are commonly known needle sizes and because Zambelli teaches in Paragraph 0081 “Numerous changes and modifications of detail within the reach of a person skilled in the art can be made to the present exemplifying embodiment of the invention without thereby departing from the scope of the invention as set forth in the appended claims” and given that Zambelli only teaches the diameters as variables it would thus be a considered a design choice.
Regarding claim 13, Zambelli is silent on wherein said outer diameter OD is the outer diameter of a 25 gauge needle. Shidham wherein said outer diameter OD the outer diameter of a 25 gauge needle (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Zambelli with Shidham because those are commonly known needle sizes and because Zambelli teaches in Paragraph 0081 “Numerous changes and modifications of detail within the reach of a person skilled in the art can be made to the present exemplifying embodiment of the invention without thereby departing from the scope of the invention as set forth in the appended claims” and given that Zambelli only teaches the diameters as variables it would thus be a considered a design choice.
Regarding claim 14, Zameblli is silent on wherein said distal collection portion is characterized by a length between 1 mm and 4 mm. Zambelli teaches changes/modifications can be made without departing from the scope of the invention (Paragraph 0081) and thus it would have been obvious to one of ordinary skill in the art to have modified Zambelli to include a distal collection portion characterized by a length between 1 mm and 4 mm since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 {Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 {1984). 
Regarding claim 15, Zambelli teaches wherein said aperture extends along said central axis of said tubular elongate structure from said proximal end to said distal end (Paragraph 0050; Figures 1-2; channel 25)
Claim(s) 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambelli (US 2010/0204611) in view of Shidham et al. (US 2005/0101879) and Figueredo et al. (US 2008/0300507).
Regarding claim 12, Zambelli teaches a microbiopsy needle tip (Figure 1; Abstract), comprising: 
a tubular elongate structure having a proximal end and a distal end, said distal end having an outer diameter OD and defining an aperture having a circular cross section centered on a central axis of said tubular elongate structure, said aperture having an inner diameter ID1 at said distal end (Paragraphs 0048-0051; Figures 1-2; cannula 2 having tube 20 with channel and mouth 21; OD being φ1 and ID being φ2) and an inner diameter ID2 at a distance in a proximal direction along said central axis, wherein said inner diameter ID2 is larger than said inner diameter ID1 (Paragraphs 0050-0052; Figures 102; narrowing point 23; OD φ1 is equal to OD φ3 and ID φ2 is greater than ID φ4 creating collection chamber of channel 25 as shown); 
said distal end having at least three sharpened points projecting axially therefrom and having at least three points of attachment to said tubular elongate structure, wherein at each of the at least three points of attachment two of said at least three sharpened points meet, said at least three sharpened points confined dimensionally within an annulus defined by said outer diameter OD and said inner diameter ID1, said at least three sharpened points defining cutting surfaces, said cutting surfaces joining at said at least three points of attachment to said tubular elongate structure, said tubular elongate structure having a distal collection portion with said inner diameter ID1 (Paragraphs 0050-0053; Figures 1-2; mouth 21 having edge 27 with tips 28; OD φ3, ID φ4 which is the same as ID φ2); 
said tubular elongate structure having a step-out, wherein said tubular elongate structure has said inner diameter ID2 for a distance along said central axis in a proximal direction so as to define a proximal collection portion with said inner diameter 1D2 (Paragraphs 0050-0052; Figures 102; narrowing point 23; OD φ1 is equal to OD φ3 and ID φ2 is greater than ID φ4 creating collection chamber of channel 25 as shown); 
said microbiopsy needle tip being capable of procuring a biopsy specimen of intact tissue having a diameter substantially equal to said inner diameter ID1 and retaining said biopsy specimen within said proximal collection portion for later recovery (Paragraphs 0071-0072 and 0077; Figures 1-2; sample is retained in channel 25 until removed),
Zambelli is silent on wherein said tubular elongate structure comprises a proximal-facing bevel tip deposed between said distal collection portion with diameter ID1 and said proximal collection portion with diameter ID2. Figueredo teaches a tubular elongate structure (200) comprising a proximal-facing bevel tip (element 214 in Figure 2b or elements 602 in Figure 6). Figueredo also teaches being able to place the bevel tips as desired (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Zambelli with Figueredo because the use of bevel tips elements are known in the art to help prevent the tissue sample from exiting the needle during needle retraction (See Paragraph 0026 of Applicant’s published specification which cites the WIPO document of the cited Figueredo reference to show a teaching of the bevel tip structures) and Figueredo teaches these structures for the purposes of retaining tissue samples as well (See Paragraph 0025 of Figueredo).
Zambelli is silent on wherein said distal collection portion is characterized by a length of less than 10 mm. Zambelli teaches changes/modifications can be made without departing from the scope of the invention (Paragraph 0081) and thus it would have been obvious to one of ordinary skill in the art to have modified Zambelli to include a distal collection portion length of less than 10mm since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 {Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 {1984).
Zambelli is silent on wherein said outer diameter OD is from an outer diameter of a 22 gauge needle to an outer diameter of a 27 gauge needle. Shidham wherein said outer diameter OD is from an outer diameter of a 22 gauge needle to an outer diameter of a 27 gauge needle (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Zambelli with Shidham because those are commonly known needle sizes and because Zambelli teaches in Paragraph 0081 “Numerous changes and modifications of detail within the reach of a person skilled in the art can be made to the present exemplifying embodiment of the invention without thereby departing from the scope of the invention as set forth in the appended claims” and given that Zambelli only teaches the diameters as variables it would thus be a considered a design choice.
Regarding claim 17, Zambelli is silent on wherein said outer diameter OD is the outer diameter of a 25 gauge needle. Shidham wherein said outer diameter OD the outer diameter of a 25 gauge needle (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Zambelli with Shidham because those are commonly known needle sizes and because Zambelli teaches in Paragraph 0081 “Numerous changes and modifications of detail within the reach of a person skilled in the art can be made to the present exemplifying embodiment of the invention without thereby departing from the scope of the invention as set forth in the appended claims” and given that Zambelli only teaches the diameters as variables it would thus be a considered a design choice.
Regarding claim 18, Zambelli is silent on wherein said distal collection portion is characterized by a length between 1 mm and 4 mm. Zambelli teaches changes/modifications can be made without departing from the scope of the invention (Paragraph 0081) and thus it would have been obvious to one of ordinary skill in the art to have modified Zambelli to include a distal collection portion characterized by a length between 1 mm and 4 mm since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 {Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 {1984). 
Regarding claim 19, Zambelli teaches wherein the aperture extends along said central axis of said tubular elongate structure from said proximal end to said distal end (Paragraph 0050; Figures 1-2; channel 25)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambelli (US 2010/0204611) in view of Shidham et al. (US 2005/0101879) as applied to claim 11 above in further view of Kohler (US Patent No. 8388550).
Regarding claim 16, Though the device of Zambelli in view of Shidham could be curved, given enough strength, Zambelli in view of Shidham is silent explicitly on the tubular elongate structure curved capability. Kohler teaches wherein said tubular elongate structure is capable of being curved so as to sample multiple biopsy sites in close proximity without retracting and reintroducing said microbiopsy needle tip (As disclosed in Paragraph 0029 of Applicant’s specification). It would have been obvious to one of ordinary skill in the art to have modified Zambelli in view of Shidham with Kohler because it allows the cutting instrument to be steered around obstructions in the body (As disclosed in Paragraph 0029 of Applicant’s specification).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambelli (US 2010/0204611) in view of Shidham et al. (US 2005/0101879) and Figueredo et al. (US 2008/0300507) as applied to claim 12 above in further view of Kohler (US Patent No. 8388550).
Regarding claim 20, Though the device of Zambelli in view of Shidham could be curved, given enough strength, Zambelli in view of Shidham is silent explicitly on the tubular elongate structure curved capability. Kohler teaches wherein said tubular elongate structure is capable of being curved so as to sample multiple biopsy sites in close proximity without retracting and reintroducing said microbiopsy needle tip (As disclosed in Paragraph 0029 of Applicant’s specification). It would have been obvious to one of ordinary skill in the art to have modified Zambelli in view of Shidham with Kohler because it allows the cutting instrument to be steered around obstructions in the body (As disclosed in Paragraph 0029 of Applicant’s specification).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791